Settlement agreement between Biophan Technologies Inc., Biophan Europe GmbH,
Tomovation GmbH and Andreas Melzer


In order to settle all disputes and claims between the parties, the parties
herewith agree as follows without acknowledging any legal obligation thereto:


1.
The parties agree that the settlement payment of US $ 80,000.00 and the grant of
150,000 shares of Biophan Inc. stock which Biophan Inc promised to pay to
Michael Friebe on behalf of Biophan Europe (covering all reciprocal claims
between Michael Friebe and Biophan Europe) under the settlement agreement with
him as of 17 April / 24 April / 5 May 2008 are set off against any capital
contribution to be paid by Biophan Inc. to Biophan Europe (as stipulated in
Section 1.4 of the Share Purchase Agreement between Biophan Inc.– aMRIs GmbH
(now Biophan Europe) and others of February 24, 2005 (SPA)).



2.
Biophan Inc agrees to sell shares in Biophan Europe in the nominal amount of EUR
7.750,00 to Andreas Melzer (31 % of all shares) for a sum of EUR 1,00. The
provision in this clause is conditional to the execution of a formal notarized
agreement.



3.
Biophan Inc. agrees to pay to Tomovation on behalf of Biophan Europe a total sum
of US $ 29,300.00 in cash, of which $10,000.00 is to cover legal fees and $
19,300.00 to cover all reciprocal claims between Tomovation and Biophan Europe
and vice versa, and to grant to Tomovation 150.000 shares of Biophan Inc. stock.
The parties agree that this payment and the grant of shares are set off against
any capital contribution to be paid by Biophan Inc. to Biophan Europe (as
stipulated in Section 1.4 of the Share Purchase Agreement between Biophan Inc.–
aMRIs GmbH (now Biophan Europe) and others of February 24, 2005 (SPA)).



4.
After receipt of payment of the above mentioned sum of US $ 29,300.00 Tomovation
will withdraw its action in the pending law suit between Tomovation and Biophan
Europe before the Landgericht Dortmund Aktz.: 18 O 45/07. Each party bears its
own costs. Biophan Europe waives its right to ask for a decision acc. to § 269
III ZPO (German Law of Proceedings) on the proceedings´ costs.



5.
Tomovation agrees to sell its shares in Biophan Europe for a sum of EUR 1.00 to
Andreas Melzer. The provision in this clause is conditional to the execution of
a formal notarized agreement.



6.
Biophan Inc. and Biophan Europe each releases all claims against Tomovation and
Tomovation releases all claims against each of Biophan Inc. and Biophan Europe.
If this mutual release constitutes a waiver of claims the parties herewith agree
to any such waiver.



7.
Biophan Inc. and Biophan Europe mutually release all claims between each other
as accumulated or asserted per today. If this mutual release constitutes a
waiver of claims the parties herewith agree to any such waiver



8.
Biophan Inc. and Andreas Melzer mutually release all claims between each other
as accumulated or asserted per today.  If this mutual release constitutes a
waiver of claims the parties herewith agree to any such waiver.

 

--------------------------------------------------------------------------------


2
 
9.
The parties agree to merge the two entities, Biophan Europe and aMRIs Patente
Verwaltungs GmbH & Co. KG into a Newco in order to consolidate the operating
entity with the patent holding entity. Andreas Melzer as CEO of Biophan Europe
is herewith authorized to take all necessary steps to prepare the merger. The
provision in this clause is conditional to the execution of formal notarized
merger agreements.



10.
The parties agree on the settlement of open claims and the future
funding/financing of Biophan Europe as follows:



a)
Biophan Europe is entitled to sell its 58.4% interest in MR:Comp and to retain
all proceeds from the sale, which has already been undertaken on April 22, 2008.



b)
Biophan Inc. agrees to pay to Biophan Europe a sum of US $ 91,000.00. This
payment is part of the capital contribution under article 1.4 of the Share
Purchase Agreement between Biophan Inc.– aMRIs GmbH (now Biophan Europe) and
others of February 24, 2005 (SPA).



c)
On the date hereof the parties will sign an Agreement of Mutual Releases and
Waivers with respect to the Share Purchase Agreement among Biophan Inc.– aMRIs
GmbH (now Biophan Europe) and others of February 24, 2005 (SPA) whereby the
parties, subject to the terms and conditions of this Settlement Agreement,
settle all claims between each other related to the SPA.



d)
Biophan Inc. will assist Biophan Europe in the search for independent
capitalization of Biophan Europe from third parties either as loan or as equity.



11.
The parties agree that this Settlement Agreement and the following Settlement
Agreement between Biophan Technologies Inc., aMRIs Patente VerwaltungsGmbH & Co.
KG (AMP), AMRIS Patente GmbH (AMRIS), Tomovation GmbH and Michael Friebe shall
simultaneously become valid and binding upon the respective parties upon
signing.



12.
This Settlement Agreement supersedes and replaces all previous settlement
agreements between the parties relating to the subject matter of this Settlement
Agreement, except for the Settlement Agreement with Biophan Inc., Biophan Europe
and Michael Friebe as of 17 April / 24 April / 5 May 2008 which remains in
force.



Date: April 7, 2009
Date: April 17, 2009
/s/ John Lanzafame
/s/ Andreas Melzer
Biophan Technologies Inc. (John Lanzafame)
Biophan Europe GmbH (Andreas Melzer)



Date: April 4, 2009
Date: April 17, 2009
/s/ Michael Friebe
/s/ Andres Melzer
Tomovation GmbH (Michael Friebe)
Andreas Melzer




--------------------------------------------------------------------------------


3
 
Shareholders´ resolution of Biophan Europe GmbH


The shareholders of Biophan Europe GmbH waive their right to convene a
shareholders´ meeting and agree to the above mentioned settlement agreement.


Signed by shareholders of Biophan Europe GmbH:


Date: April 7, 2009
/s/ John Lanzafame
Biophan Technologies Inc. (John Lanzafame)



Date: April 4, 2009
Date: April 17, 2009
/s/ Michael Friebe
/s/ Andres Melzer
Tomovation GmbH (Michael Friebe)
Andreas Melzer


 
 

--------------------------------------------------------------------------------

 
4
 
Settlement agreement between Biophan Technologies Inc. and aMRIs Patente
VerwaltungsGmbH & Co. KG (AMP), AMRIS Patente GmbH (AMRIS), Tomovation GmbH and
Michael Friebe


In order to settle all disputes and claims between the parties, the parties
herewith agree as follows without acknowledging any legal obligation thereto:


1.
Michael Friebe agrees to sell his shares in aMRIs Patente VerwaltungsGmbH & Co.
KG for a sum of EUR 70.000,00 to Andreas Melzer.



2.
Tomovation agrees to sell its shares in AMRIS Patente GmbH for a sum of  EUR
12.700,00 to Andreas Melzer. The provision in this clause is conditional to the
execution of a formal notarized agreement.



3.
The parties agree to merge the two entities, Biophan Europe and aMRIs Patente
VerwaltungsGmbH & Co. KG (AMP) into a Newco in order to consolidate the
operating entity with the patent holding entity. Andreas Melzer as CEO of AMP is
herewith authorized to take all necessary steps to prepare the merger. The
provision in this clause is conditional to the execution of the formal notarized
merger agreements.



4.
On the date hereof Biophan Inc. and AMP have signed an Addendum No 2 to the
AMP-Biophan License Agreement of February 24, 2005 whereby Biophan Inc’s rights
are terminated with the exception of the rights sublicensed to Boston Scientific
Scimed (BSS), thereby returning the VCF-patent license and other rights to AMP
and all claims between Biophan Inc. and AMP are settled.



5.
Subject to the valid execution and fulfillment of the share purchase agreements
referred to in items 1. and 2. above and of the license termination agreement
between Stefan Hellwig, Michael Friebe and Biophan Europe GmbH, AMP and AMRIS on
the one hand and Michael Friebe on the other hand mutually release all claims
between each other as accumulated or asserted per today.  If this mutual release
constitutes a waiver of claims the parties herewith agree to any such waiver.



6.
The parties agree that this Settlement Agreement and the previous Settlement
Agreement between Biophan Technologies Inc., Biophan Europe GmbH, Tomovation
GmbH and Andreas Melzer shall simultaneously become valid and binding upon the
respective parties upon signing.



7.
This Settlement Agreement supersedes and replaces all previous settlement
agreements between the parties relating to the subject matter of this Settlement
Agreement.




Date: April 7, 2009
Date: April 17, 2009
/s/ John Lanzafame
/s/ Andreas Melzer
Biophan Technologies Inc. (John Lanzafame)
aMRIs Patente VerwaltungsGmbH & Co.
KG (AMP) (Andreas Melzer)

 

--------------------------------------------------------------------------------


5
 
Date: April 4, 2009
Date: April 4, 2009
/s/ Michael Friebe
/s/ Michael Friebe
Tomovation GmbH (Michael Friebe)
Michael Friebe

 
Date: April 14, 2009
/s/ Andreas Melzer
AMRIS Patente GmbH
(Andreas Melzer)



Shareholders´ resolution of aMRIs Patente VerwaltungsGmbH & Co. KG


The shareholders of aMRIs Patente VerwaltungsGmbH & Co. KG waive their right to
convene a shareholders´ meeting and agree to the above mentioned settlement
agreement.


Signed by the shareholders of AMP:


Date: April 4, 2009
Date: April 17, 2009
/s/ Michael Friebe
/s/ Andreas Melzer
Michael Friebe
Andreas Melzer



Date: April 17, 2009
/s/ Andrea Melzer
AMRIS Patente GmbH (Andreas Melzer)



Shareholders´ resolution of AMRIS Patente GmbH


The shareholders of AMRIS Patente GmbH waive their right to convene a
shareholders´ meeting and agree to the above mentioned settlement agreement.


Signed by the shareholders of AMRIS Patente GmbH:


Date: April 4, 2009
Date: April 17, 2009
/s/ Michael Friebe
/s/Andrea Melzer
Tomovation GmbH (Michael Friebe)
Andreas Melzer


 
 

--------------------------------------------------------------------------------

 